IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40111
                        Conference Calendar



GREGORY A. SHANAFELT,

                                           Plaintiff-Appellant,

versus

JOHN CORNYN, Attorney General of Texas;
TERRY BOX, Collin County Sheriff; MARK
SANDERSON,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 4:99-CV-279
                       --------------------
                         October 26, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The district court, on limited remand from this court,

granted petitioner’s Fed. R. Civ. P. 59(e) motion and reopened

this matter.   Because the judgment which is the subject of this

appeal has been vacated, the instant appeal does not present a

live controversy and should be dismissed as moot.      See Rocky v.

King, 900 F.2d 864, 867 (5th Cir. 1990).

     APPEAL DISMISSED AS MOOT.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.